Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey Jawan Robinson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Clark, No. 5:12-cv-00502-JMC, 2013 WL 3110003 (D.S.C. June 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *340the materials before this court and argument would not aid the decisional process.

AFFIRMED.